I would like to express my 
sincere congratulations to Mr. Srgjan Kerim on his 
election as President of the General Assembly at its 
sixty-second session. My delegation also wishes to 
commend his predecessor, Sheikha Haya Rashed 
Al-Khalifa, for her leadership of the General Assembly 
at its sixty-first session, particularly in addressing the 
difficult issues that continue to prevent revitalization of 
the General Assembly and reform of the Security 
Council. My delegation offers its full cooperation and 
support towards the President’s commitment to 
continuing with the Organization’s overall reform 
agenda and addressing the many challenges ahead. 
 As this is the first General Assembly session to 
be convened since the appointment of His Excellency 
Mr. Ban Ki-moon as Secretary-General, my delegation 
takes this opportunity to assure him of Nauru’s firm 
support and full cooperation in his leadership of the 
United Nations. 
 I am deeply honoured to be addressing this body 
for the third consecutive year, this time as the recently 
returned leader of our small island State of Nauru. As 
members are no doubt aware, when I first took up 
office, three years ago, my country was on the brink of 
collapse. While Nauru was once a small donor country 
with a high income, our wealth was squandered in a 
single generation through gross mismanagement and 
corruption on the part of previous Governments. Our 
past record of poor governance and the need to rebuild 
Nauru were the main reasons that our national 
sustainable development strategy was initiated by our 
Government and given one of its fundamental goals: 
the establishment and operation of a transparent and 
accountable Government. 
 My Government is slowly but diligently working 
to improve Nauru. Over our three-year term, we will 
continue to do so, on a platform of both economic and 
political reform, together with good governance. We 
believe that we are improving our situation, and the 
August election results tell us that we have our 
people’s confidence. But it is a slow and painful 
recovery, and we appreciate all the help that we can 
get. 
 We appreciate the fact that the United Nations is 
strongly aware of the development challenges in the 
Pacific region and that it is also cognizant that 
assistance has not translated into uniform human 
development gains in many places, with the result that 
the Pacific is in danger of missing many targets of the 
Millennium Development Goals (MDGs). In that 
respect, my delegation welcomes and supports the 
President’s intention to hold a leaders’ meeting on the 
MDGs during the present session. 
 During the general debate at the sixty-first 
session (see A/61/PV.16), we noted in this historic Hall 
that the offices and agencies of the United Nations had 
no permanent presence in many of the small island 
developing States of the Pacific. In June 2006, it was 
announced that a coalition comprising the United 
Nations Development Programme, UNICEF and the 
United Nations Population Fund would open a total of 
eight new offices in Pacific island countries, including 
my own country, Nauru. We welcomed that historic 
announcement, the progress that it marked towards 
harmonization with the United Nations and the 
assistance and support that the new offices would 
provide in developing national capacity and meeting 
the MDGs. 
 As Member States that pay our dues, deploy 
peacekeepers and discharge our responsibilities in the 
international community, we deserve offices that 
enhance the relevance of the United Nations and the 
implementation of its policies. We have therefore been 
severely disappointed by the lack of progress in 
establishing acceptable offices in our countries since 
the announcement. The delaying of that initiative, and 
the assumptions on the part of the United Nations 
concerning the capabilities of our small island States to 
recruit staff for such offices, are also short-sighted. 
Moreover, the Organization’s definition of 
“partnership” for the initiative places a significant 
burden on our national Governments. It fails to respond 
to our national priorities and our lack of resources, and 
therefore weakens the cohesion between the 
Organization and our countries. 
 Despite the lack of visible progress, we are of the 
view that the project can be salvaged with its original 
intentions and goals intact if there is a will and a 
sincere desire to respond to our needs. So we ask the 
General Assembly and the Secretariat to ensure that 
offices befitting the ideals and the reputation of the 
United Nations are opened in our countries. We want to 
see the United Nations on the ground in Nauru and 
throughout the Pacific region, providing a helping hand 
in our pursuit of sustainable development. 
 There can be no doubt that our Pacific region is 
doing its best to implement the commitments made 
under the Mauritius Strategy and other international 
agreements regarding small island developing States. 
The relevant report of the Secretary-General 
(A/62/279) makes that very clear, showing that under 
its Pacific Plan, the Pacific region has agreed to and is 
vigorously pursuing its own sustainable development 
priorities, which reflect and acknowledge our 
international commitments under the Strategy. The 
Secretary-General’s report and the Pacific Plan updates 
show progress in some key areas and identify 
important initiatives for follow-up action. 
 However, it is also quite clear that we and the 
United Nations need to do much more. That fact is 
glaringly obvious in the recent report of the 
Intergovernmental Panel on Climate Change (IPCC), 
which warns of a narrowing window of opportunity 
available for slowing down global warming and 
climate change. This is an issue that reveals some of 
the inequities in the current world development 
paradigm: the small island countries contribute very 
little to the problem but are likely to be the worst 
affected. 
 The need to do more also stares us in the face 
from recent reports on the progress, or lack thereof, in 
achieving MDGs. Our region is struggling in many 
areas of the MDGs, and it is fair to say, as the 
Secretary-General’s report notes, that persistent 
capacity constraints are a key obstacle to the 
implementation of sustainable development in the 
Pacific region   this includes Nauru. 
 Therefore, I take this opportunity to express my 
people’s warmest appreciation to our development 
partners, led by Australia, Taiwan, New Zealand, 
Japan, the European Union and others, for their support 
in this and other areas, without which we would have 
completely collapsed as a nation and as a people. 
However, I hope the Assembly can appreciate that our 
region, although vast, suffers both from isolation and 
the relatively small size of its countries and 
populations.  
 Even with the best practices in management and 
governance, our economies’ sustainable development is 
impeded by high transportation costs and diseconomies 
of scale. In Nauru, freight adds at least 15 to 20 per 
cent to the cost of all imports. Likewise, affordable and 
sustainable alternative energy forms are a high priority 
for my country and region because, with the ever 
increasing cost of fossil fuel, we are having to pay a 
high premium for something that contributes both to 
global warming and to our potential demise as Pacific 
islands.  
 Professor Jeffrey Sachs has rightly said that, 
while we all need to work together to solve world 
poverty, the opportunity is there for the developed 
countries with their resources and technology to do 
something about ending it once and for all. The agreed 
official development assistance (ODA) target of 0.7 per 
cent of a gross national product is far from being 
achieved. This highlights the opportunity for the world 
to do much more to both alleviate poverty and remove 
the constraints that frustrate the progress of many 
developing countries. 
 Like other highly indebted countries, mine is 
doubly burdened by a massive debt left to us by 
previous Governments. After careful assessment of 
Nauru’s development potential for the next thirty years, 
we have come to the sad conclusion that Nauru will 
only be able to service a very small portion of that 
debt. We will need to seek the forgiveness of those 
countries and institutions to which we owe most of the 
money.  
 This Organization prides itself on being inclusive 
and on being a champion to everyone; yet my 
delegation is extremely disappointed that, despite the 
efforts of Nauru and other allies of this cause, the 
United Nations continues to ignore the expressed wish 
of Taiwan and its 23 million people to become a 
member of this Organization. 
 On the 19 July this year, an application for 
membership to the United Nations was delivered to the 
Office of the Secretary-General, signed by the 
democratically elected President of Taiwan, His 
Excellency Chen Shui-bian. Unfortunately, the United 
Nations Charter and the rules of procedure of the 
Security Council were then contravened. Owing to 
poor legal advice, the Office of the Secretary-General 
failed to forward Taiwan’s application for membership 
to the Security Council, citing General Assembly 
resolution 2758 (XXVI) for its failure. Even though 
many Member States continue to hide behind 
resolution 2758 (XXVI), it should be realized that this 
resolution does not declare that Taiwan is a part of the 
People’s Republic of China, nor does it preclude 
Taiwan from future membership of this body. It 
certainly does not support the so-called one China 
principle. 
 Ever since the establishment of the People’s 
Republic of China on 1 October 1949, the two sides of 
the Taiwan Strait have been governed separately, with 
neither side exercising any control or jurisdiction over 
the other. Let me be absolutely clear: Taiwan has no 
intention of representing the People’s Republic of 
China. Taiwan is a free and peace-loving sovereign 
State, and its democratically elected Government is the 
sole legitimate Government of their island State.  
 Apart from the legal and moral rights of Taiwan 
to be part of the United Nations, there is another 
dimension that needs to be taken into account. Taiwan 
is one of the largest economies in the world, including 
being one of the larger trading partners of other 
Members of the United Nations. It is also one of the 
top twenty sources of world foreign investment and is 
well positioned to assist many of the members of this 
body in their development, which it has already 
demonstrated. Taiwan is a very important investor and 
trading partner for my country and others in my  
region   even for those that do not recognize it 
formally.  
 My delegation calls on the Office of the 
Secretary-General to uphold the integrity of this pre-
eminent Organization and conform to the United 
Nations Charter and the rules of procedure of the 
Security Council. It must immediately accept and 
submit to the Security Council Taiwan’s application for 
membership.  
 Peoples of the world look to the United Nations 
and to their leaders to identify and act on major global 
challenges that confront the world today. Earlier this 
week, we concluded a High-Level Event on Climate 
Change. Our discussions encompassed a variety of 
views and proposals that we all hope will lead to global 
resolve to achieve significant changes. Nauru takes the 
view that the international community, particularly 
those countries with the capacity that comes with their 
status as developed nations, has a responsibility to 
provide financial, humanitarian and other assistance to 
small island developing States that stand to suffer the 
most dire consequences of global climate change.  
 Of course, we must acknowledge and express 
gratitude for those aid policies that have been proposed 
and established, but more is needed to avert a potential 
disaster, especially to the vulnerable small island 
nations. Therefore, we ask that ongoing efforts be 
continued and urge Member States to consider 
increasing their financial support, including easier 
access to the Adaptation Fund. 
 However, capital investments alone are not 
sufficient. Technology, skills and knowledge are 
required to guide us in our response to the present 
challenge. Furthermore, civil society and non-
governmental organizations must cooperate with each 
other in acquiring and building the capacity we need to 
address this problem.  
 The world situation demands a renewed, 
revitalized and more responsive United Nations now 
more than ever. We need to see the strengthening of 
this multilateral institution through the revitalization of 
the General Assembly and comprehensive reform of 
the Security Council through intergovernmental 
negotiations. All of that must move forward with a 
common vision for a more coherent United Nations 
system capable of delivering as one, sparing no efforts 
to continue strengthening the three pillars of peace and 
security, development and human rights.  
 Nauru is of the view that the comprehensive 
reform of the Security Council will not be complete 
without Japan, India, Brazil and Germany as permanent 
members. 
 In closing, I wish to remind this Assembly of the 
Secretary-General’s recent observation of the United 
Nations, whereupon he stated: 
“The true measure of success for the United 
Nations is not how much we promise, but how 
much we deliver for those who need us most.” 
(A/61/PV.31) 
As we move forward our discussions on the many 
challenging and complex issues before us, let us do so 
with the best of intentions, and more importantly, let us 
make good our promise to deliver.  
 Finally, while I stand in this great country of the 
United States of America, the land of the free, I cannot 
help but remember that its people have put their trust in 
God. On my island country of Nauru, also a land of the 
free, we have placed our belief in God’s will first. 
Therefore, to every human being on our planet Earth, I 
beseech each and every one of us to dedicate ourselves 
to hold true to our God’s will. 
